Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “The architectural speaker system".  There is insufficient antecedent basis for this limitation in the claim.
The examiner will refer to the sole unnumbered claim as claim 1 for clarity.

Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
[[The]] An Architectural Speaker Tuning System comprising: 
a plastic loudspeaker sub-baffle; 
wherein the plastic loudspeaker sub-baffle is quartered and manufactured as four hollow plastic hulls; 
wherein each of the four hollow plastic hulls is adapted to be filled with sand;
wherein the plastic loudspeaker sub-baffle is installed through a custom installed loudspeaker drywall cut-out which accommodates inserting and clamping the custom installed loudspeaker to the sub-baffle.

Note the meaning of the brackets, strikethrough, and underlining as they are discussed in 37 CFR 1.121(c)(2). Also see MPEP 714(II)(C)(B) which discusses the same thing.

The following is a statement of reasons for the indication of allowable subject matter:  
Seebinger (US 3912865) teaches an apparatus for installing a loudspeaker in a ceiling.
Foster (US 20180227652) teaches a foldable bracket (Foster fig. 9) which is halved in a similar way to how applicant’s invention is quartered for the purpose of fitting it through an existing construction loudspeaker mounting hole in drywall.
Neither Seebinger or Foster teach or make obvious the Architectural Speaker Tuning System of claim 1 as specifically recited in the suggested version above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651